DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 21 September 2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 September 2021 has been entered.

Election/Restrictions
Claims 27, 29, 33, and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4 May 2021.  Examiner notes that Applicant did not discuss support for any of the amendments with respect to the elected embodiment, but Examiner finds discussion/support in the disclosure with respect to the claims other than those withdrawn above, which are directed at and only discussed with respect to Figures 21 and 22 (not elected).  Upon allowance of a generic claim, claims 27, 29, 33, and 34 would be subject to rejoinder.  

Response to Arguments
Applicant’s arguments, filed with respect to the drawing objections have been fully considered and are persuasive in view of the Amendment.  Accordingly, the drawing objections have been withdrawn. 
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn. 
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are moot.  Applicant is arguing about limitations added to the claims in an amendment, which are addressed in the new grounds of rejection below.  Examiner notes that all art applied is from the drain pan art, and reminds Applicant that the test for obviousness is that art must be either in the field of applicant’s endeavor, or reasonably pertinent to the problem with which applicant was concerned.  Examiner notes that limiting the body of art to drain pans for packaged terminal air conditioners would improperly exclude references that are both from the broader field of applicant’s invention (drain pans) and pertinent to the problem of condensation management.  

Claim Objections
Claim 28 is objected to because of the following informalities: “in wall sleeve” appears to be in error for “in the wall sleeve”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 25, and 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a floor extending from a bottom of each of the front wall, back wall, first side wall, and second side wall” and then refers to the “the floor” in the singular.  It is unclear whether Applicant intends a floor extending from the front wall, a floor extending from the back wall, etc.  It is believed that Applicant only intends one floor.  Clarification is requested.  Claims 25 and 26 are rejected insofar as it is dependent on claim 1 and therefore includes the same error(s).  
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitations “the first side, the second side, the front side and back side”.  There is insufficient antecedent basis for these limitations in the claims.  
Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitations “the first side and the second side”.  There is insufficient antecedent basis for these limitations in the claims.  Additionally, claim 26 fails to refer to of what.  The drain pan? The floor?
Claims 20 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “a floor extending from a bottom of each of the front wall, back wall, first side wall, and second side wall” and then refers to the “the floor” in the singular.  It is unclear whether Applicant intends a floor extending from the front wall, a floor extending from the back wall, etc.  It is believed that Applicant only intends one floor.  Clarification is requested.  Claim 24 is rejected insofar as it is dependent on claim 20 and therefore includes the same error(s).  
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitations “the first side, the second side, the front side and back side”.  There is insufficient antecedent basis for these limitations in the claims.  
Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitations “the first side, the second side, the front side and back side”.  There is insufficient antecedent basis for these limitations in the claims.  
Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitations “the first side and the second side”.  There is insufficient antecedent basis for these limitations in the claims.  Additionally, claim 32 fails to refer to of what.  The drain pan? The floor?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto (JP 61-231337: previously cited by Examiner) in view of Tait (US 1,154,141).
Regarding claim 20, Kawamoto discloses a drain pan (see Annotated Figures 1-3, below) for a wall sleeve of a packaged terminal air conditioner (Examiner notes that “for a wall sleeve of a packaged terminal air conditioner” is an intended use preamble statement is given very little patentable weight), comprising: 
a front wall (see Annotated Figure, below), a back wall (see Annotated Figure, below), a first side wall (see Annotated Figure, below), and a second side wall (see at least Annotated Figure, below) arranged around an outer perimeter of the drain pan with the front wall opposite the back wall (see at least Annotated Figure, below: the front wall is opposite the back wall and both are arranged to form the outer perimeter of the pan), the first side wall between the front 
a floor extending from a bottom of each of the front wall, back wall, first side wall, and second side wall (See at least Annotated Figure, below, a floor is formed through wall sections extending from each of the first side wall, second side wall, front wall, and back wall).
Kawamoto does not disclose a reservoir formed in the floor including a reservoir wall that extends downward from the floor to a reservoir bottom, a drain opening formed through the reservoir bottom, the reservoir bottom extending from a bottom of the reservoir wall to the drain opening, a raised rim formed around the drain opening and having a height above the reservoir bottom and below a top of the reservoir wall, the height of the raised rim being selected to retain a predetermined volume of water in the reservoir between the raised rim and the reservoir wall over the reservoir bottom, wherein the reservoir is spaced away from the front wall by a first distance and spaced away from the back wall by a second distance.
Tait, in the field of drain pans, teaches a reservoir formed in the floor including a reservoir wall that extends downward from the floor to a reservoir bottom, a drain opening formed through the reservoir bottom, the reservoir bottom extending from a bottom of the reservoir wall to the drain opening (see at least reservoir #6; page 1, lines 58-76), a raised rim formed around the drain opening and having a height above the reservoir bottom and below a top of the reservoir wall, the height of the raised rim being selected to retain a predetermined volume of water in the reservoir between the raised rim and the reservoir wall over the reservoir bottom (see at least Annotated Figure, below: the raised rim is formed about the drain opening and extends higher than the floor of the pan about the drain opening and is below the bottom of the perimeter wall(s) 3’ to create reservoir #6 around the drain opening; see also page 1, lines 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the drain pan of Kawamoto with a reservoir formed in the floor including a reservoir wall that extends downward from the floor to a reservoir bottom, a drain opening formed through the reservoir bottom, the reservoir bottom extending from a bottom of the reservoir wall to the drain opening, a raised rim formed around the drain opening and having a height above the reservoir bottom and below a top of the reservoir wall, the height of the raised rim being selected to retain a predetermined volume of water in the reservoir between the raised rim and the reservoir wall over the reservoir bottom, wherein the reservoir is spaced away from the front wall by a first distance and spaced away from the back wall by a second distance, as taught by Tait, to improve the drain pan of Kawamoto by providing a trap to prevent odors from an attached drain pipe from seeping up through the drain pan (see at least Tait page 1, lines 58-76).
Kawamoto as modified by Tait further discloses wherein the floor slopes downward from the bottom of each of the front wall, back wall, first side wall, and second side wall to the top of the reservoir wall (see at least Kawamoto Annotated Figure, below: the floor slopes downward to the drain opening formed about drain pipe #6; Tait Annotated Figure, below: page 2, lines 19-24).
Regarding claim 26, Kawamoto as modified by Tait further discloses wherein the reservoir is centrally located between the first side and the second side (see at least Annotated Figures, below: the drain opening of Kawamoto is arranged centrally about pipe #6, thus as modified by Tait to include the reservoir, the reservoir would also be centrally located.  Also note 


    PNG
    media_image1.png
    720
    595
    media_image1.png
    Greyscale

Kawamoto Annotated Figure

    PNG
    media_image2.png
    583
    989
    media_image2.png
    Greyscale
Tait Annotated Figure

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto in view of Tait, as applied to claim 1, above, and further in view of Hubert et al. (US 6,405,552: previously cited).  
Regarding claim 25,  Kawamoto does not disclose further comprising a first canal and a second canal, the first canal formed in the floor of the drain pan and extending from the reservoir to the first side of the drain pan; the second canal formed in the floor of the drain pan and extending from the reservoir, opposite the first canal, to the second side of the drain pan opposite the first side of the drain pan, and wherein the first and second canals are parallel to the front side and back side.
Tait further teaches further comprising a first canal and a second canal (see at least Annotated Figure, Above), the first canal formed in the floor of the drain pan and extending from the reservoir (see at least Annotated Figure, Above: the first canal extends from reservoir #6) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the drain pan of Kawamoto with further comprising a first canal and a second canal, the first canal formed in the floor of the drain pan and extending from the reservoir; the second canal formed in the floor of the drain pan and extending from the reservoir, opposite the first canal, and wherein the first and second canals are parallel to the front side and back side., as taught by Tait, to improve the drain pan of Kawamoto by allowing the condensate water to easily flow toward the drain (see Tait page 2, lines 19-24).  
Kawamoto in view of Tait does not disclose the first canal extending to the first side of the drain pan; the second canal extending to the second side of the drain pan opposite the first side of the drain pan.  However, Tait further teaches that the arrangement of the canals may be changed (see Tait page 2, lines 19-24).  
However, there are only a finite number of arrangements available to one having ordinary skill in the art for providing canals in a drain pan.  In this regard, it is noted that Hubert et al. teaches another drain pan with a first canal and a second canal (see Annotated Figure, below); the first canal extending to the first side of the drain pan (see Annotated Figure, below; column 4, lines 1-15); the second canal extending to the second side of the drain pan opposite the first side of the drain pan (see Annotated Figure, below; column 4, lines 1-15).   
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the drain pan of Kawamoto in view of Tait with the first canal extending to the first side of the drain pan; the second canal extending to the second KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the predicable benefit of better accommodating a centrally located drain opening.  

    PNG
    media_image3.png
    463
    1092
    media_image3.png
    Greyscale



Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto in view of Tait, as applied to claim 1, above, and further in view of Cahn (US 2,935,360: previously cited).  
Regarding claim 28, Kawamoto in view of Tait does not disclose wherein the drain pan is configured to fit under a chassis pan of the packaged terminal air conditioner in wall sleeve.
Cahn teaches another drain pan for a wall sleeve of a packaged terminal air conditioner (see at least column 1, lines 15-40) and wherein the drain pan is configured to fit under a chassis pan of the packaged terminal air conditioner in wall sleeve (see at least column 2, lines 1-4: Examiner notes that chassis (drain) pan is inherent to packaged terminal air conditioner).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the drain pan of Kawamoto in view of Tait with wherein the .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto (JP 61-231337: previously cited by Examiner) in view of Tait (US 1,154,141).
Regarding claim 20, Kawamoto discloses a drain pan (see Annotated Figures 1-3, below) for a wall sleeve of a packaged terminal air conditioner (Examiner notes that “for a wall sleeve of a packaged terminal air conditioner” is an intended use preamble statement is given very little patentable weight), comprising: 
a front wall (see Annotated Figure, below), a back wall (see Annotated Figure, below), a first side wall (see Annotated Figure, below), and a second side wall (see at least Annotated Figure, below) arranged around an outer perimeter of the drain pan with the front wall opposite the back wall (see at least Annotated Figure, below: the front wall is opposite the back wall and both are arranged to form the outer perimeter of the pan), the first side wall between the front wall and the back wall at a first end of the front wall and the back wall (see at least Annotated Figure, below: the first side wall is at a first end of both the front wall and the back wall), and the second side wall opposite the first side wall and between the front wall and the back wall at a second end of the front wall and the back wall (see at least Annotated Figure, below: the second side wall is at a second end of both the front wall and the back wall); 
a floor extending from a bottom of each of the front wall, back wall, first side wall, and second side wall (See at least Annotated Figure, below, a floor is formed through wall sections extending from each of the first side wall, second side wall, front wall, and back wall); 
a drain opening formed in the floor at a point in the floor between the front wall and the back wall and spaced a first distance from the front wall and a second distance from the back wall (see at least Annotated Figure, below: a drain opening is formed about drain pipe #6 at a 
wherein the floor slopes downward from the bottom of each of the front wall, back wall, first side wall, and second side wall to the drain opening (see at least Annotated Figure, below: the floor slopes downward to the drain opening formed about drain pipe #6).
Kawamoto does not disclose and a raised rim formed around the drain opening which has a height above the floor where the floor meets the drain opening and below the bottom of the front wall, back wall, first side wall and second side wall, and which creates a reservoir around the drain opening.
Tait, in the field of drain pans, teaches a raised rim formed around the drain opening which has a height above the floor where the floor meets the drain opening and below the bottom of the front wall, back wall, first side wall and second side wall, and which creates a reservoir around the drain opening (see at least Annotated Figure, below: the raised rim is formed about the drain opening and extends higher than the floor of the pan about the drain opening and is below the bottom of the perimeter wall(s) 3’ to create reservoir #6 around the drain opening; see also page 1, lines 58-76).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the drain pan of Kawamoto with a raised rim formed around the drain opening which has a height above the floor where the floor meets the drain opening and below the bottom of the front wall, back wall, first side wall and second side wall, and which creates a reservoir around the drain opening, as taught by Tait, to improve the drain pan of Kawamoto by providing a trap to prevent odors from an attached drain pipe from seeping up through the drain pan (see at least Tait page 1, lines 58-76).

    PNG
    media_image1.png
    720
    595
    media_image1.png
    Greyscale

Kawamoto Annotated Figure

    PNG
    media_image2.png
    583
    989
    media_image2.png
    Greyscale
Tait Annotated Figure

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto in view of Tait, as applied to claim 20, above, and further in view of Hubert et al. (US 6,405,552: previously cited).  
Regarding claim 24,  Kawamoto does not disclose further comprising a first canal and a second canal, the first canal formed in the floor of the drain pan and extending from the reservoir to the first side of the drain pan; the second canal formed in the floor of the drain pan and extending from the reservoir, opposite the first canal, to the second side of the drain pan opposite the first side of the drain pan, and wherein the first and second canals are parallel to the front side and back side.
Tait further teaches further comprising a first canal and a second canal (see at least Annotated Figure, Above), the first canal formed in the floor of the drain pan and extending from the reservoir (see at least Annotated Figure, Above: the first canal extends from reservoir #6) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the drain pan of Kawamoto with further comprising a first canal and a second canal, the first canal formed in the floor of the drain pan and extending from the reservoir; the second canal formed in the floor of the drain pan and extending from the reservoir, opposite the first canal, and wherein the first and second canals are parallel to the front side and back side., as taught by Tait, to improve the drain pan of Kawamoto by allowing the condensate water to easily flow toward the drain (see Tait page 2, lines 19-24).  
Kawamoto in view of Tait does not disclose the first canal extending to the first side of the drain pan; the second canal extending to the second side of the drain pan opposite the first side of the drain pan.  However, Tait further teaches that the arrangement of the canals may be changed (see Tait page 2, lines 19-24).  
However, there are only a finite number of arrangements available to one having ordinary skill in the art for providing canals in a drain pan.  In this regard, it is noted that Hubert et al. teaches another drain pan with a first canal and a second canal (see Annotated Figure, below); the first canal extending to the first side of the drain pan (see Annotated Figure, below; column 4, lines 1-15); the second canal extending to the second side of the drain pan opposite the first side of the drain pan (see Annotated Figure, below; column 4, lines 1-15).   
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the drain pan of Kawamoto in view of Tait with the first canal extending to the first side of the drain pan; the second canal extending to the second KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the predicable benefit of better accommodating a centrally located drain opening.  

    PNG
    media_image3.png
    463
    1092
    media_image3.png
    Greyscale


Claims 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto (JP 61-231337: previously cited by Examiner) in view of Tait (US 1,154,141) and Cahn (US 2,935,360: previously cited).  
Regarding claim 30, Kawamoto discloses a drain pan (see Annotated Figures 1-3, below) for a wall sleeve of a packaged terminal air conditioner (Examiner notes that “for a wall sleeve of a packaged terminal air conditioner” is an intended use preamble statement is given very little patentable weight), comprising: 
a plurality of side wall (see Annotated Figure, below); 
a floor having a perimeter bounded by the plurality of side walls (See at least Annotated Figure, below, a floor is formed through wall sections extending from each of the first side wall, second side wall, front wall, and back wall); 
Kawamoto does not disclose a reservoir formed in the floor that extends downward from the floor and includes a drain opening having a raised rim formed around the drain opening, the raised rim having a height such that a top of the raised rim is above a bottom of the reservoir and below the floor where the floor meets the reservoir.
Tait, in the field of drain pans, teaches a reservoir formed in the floor that extends downward from the floor and includes a drain opening having a raised rim formed around the drain opening, the raised rim having a height such that a top of the raised rim is above a bottom of the reservoir and below the floor where the floor meets the reservoir (see at least Annotated Figure, below: the raised rim is formed about the drain opening and extends higher than the floor of the pan about the drain opening and is below the bottom of the perimeter wall(s) 3’ and associated floor to create reservoir #6 around the drain opening; see also page 1, lines 58-76).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the drain pan of Kawamoto with a reservoir formed in the floor that extends downward from the floor and includes a drain opening having a raised rim formed around the drain opening, the raised rim having a height such that a top of the raised rim is above a bottom of the reservoir and below the floor where the floor meets the reservoir, as taught by Tait, to improve the drain pan of Kawamoto by providing a trap to prevent odors from an attached drain pipe from seeping up through the drain pan (see at least Tait page 1, lines 58-76).
Kawamoto as modified by Tait further discloses and wherein the floor slopes downward from the perimeter to the reservoir (see at least Kawamoto Annotated Figure, below: the floor slopes downward to the drain opening formed about drain pipe #6; Tait Annotated Figure, below: page 2, lines 19-24).
Kawamoto in view of Tait does not disclose wherein the drain pan is configured to be located under a chassis drain pan of the packaged terminal air conditioner in the wall sleeve.
Cahn teaches another drain pan for a wall sleeve of a packaged terminal air conditioner (see at least column 1, lines 15-40) and wherein the drain pan is configured to be located under a chassis drain pan of the packaged terminal air conditioner in the wall sleeve (see at least column 2, lines 1-4: Examiner notes that chassis drain pan is inherent to packaged terminal air conditioner).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the drain pan of Kawamoto in view of Tait with wherein the drain pan is configured to be located under a chassis drain pan of the packaged terminal air conditioner in the wall sleeve, as taught by Cahn, to provide the benefit of reduced installation cost in applications where a packaged terminal air conditioner is desired (see at least Cahn column 2, lines 4-11).

Regarding claim 32, Kawamoto as modified by Tait further discloses wherein the reservoir is centrally located between the first side and the second side (see at least Annotated Figures, below: the drain opening of Kawamoto is arranged centrally about pipe #6, thus as modified by Tait to include the reservoir, the reservoir would also be centrally located.  Also note that in this dependency chain the first/second sides of Tait need not differ from the front/back sides and thus Tait also depicts a centrally located reservoir).


    PNG
    media_image1.png
    720
    595
    media_image1.png
    Greyscale

Kawamoto Annotated Figure

    PNG
    media_image2.png
    583
    989
    media_image2.png
    Greyscale
Tait Annotated Figure

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto in view of Tait and Cahn, as applied to claim 1, above, and further in view of Hubert et al. (US 6,405,552: previously cited).  
Regarding claim 31,  Kawamoto does not disclose further comprising a first canal and a second canal, the first canal formed in the floor of the drain pan and extending from the reservoir to the first side of the drain pan; the second canal formed in the floor of the drain pan and extending from the reservoir, opposite the first canal, to the second side of the drain pan opposite the first side of the drain pan, and wherein the first and second canals are parallel to the front side and back side.
Tait further teaches further comprising a first canal and a second canal (see at least Annotated Figure, Above), the first canal formed in the floor of the drain pan and extending from the reservoir (see at least Annotated Figure, Above: the first canal extends from reservoir #6) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the drain pan of Kawamoto with further comprising a first canal and a second canal, the first canal formed in the floor of the drain pan and extending from the reservoir; the second canal formed in the floor of the drain pan and extending from the reservoir, opposite the first canal, and wherein the first and second canals are parallel to the front side and back side., as taught by Tait, to improve the drain pan of Kawamoto by allowing the condensate water to easily flow toward the drain (see Tait page 2, lines 19-24).  
Kawamoto in view of Tait does not disclose the first canal extending to the first side of the drain pan; the second canal extending to the second side of the drain pan opposite the first side of the drain pan.  However, Tait further teaches that the arrangement of the canals may be changed (see Tait page 2, lines 19-24).  
However, there are only a finite number of arrangements available to one having ordinary skill in the art for providing canals in a drain pan.  In this regard, it is noted that Hubert et al. teaches another drain pan with a first canal and a second canal (see Annotated Figure, below); the first canal extending to the first side of the drain pan (see Annotated Figure, below; column 4, lines 1-15); the second canal extending to the second side of the drain pan opposite the first side of the drain pan (see Annotated Figure, below; column 4, lines 1-15).   
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the drain pan of Kawamoto in view of Tait with the first canal extending to the first side of the drain pan; the second canal extending to the second KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the predicable benefit of better accommodating a centrally located drain opening.  

    PNG
    media_image3.png
    463
    1092
    media_image3.png
    Greyscale



Conclusion
	The prior art of record and not relied upon depicts the chassis drain pan of a packaged terminal air conditioner with another pan beneath it.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763